Citation Nr: 1203604	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  05-30 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus, including as due to exposure to herbicides.

3.  Entitlement to service connection for an acquired psychiatric disorder, variously claimed as a stress/nervous condition and posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a meningioma (claimed as a brain disorder).

5.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend, V.W.


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from October 1972 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2004, November 2006, May 2008, and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The September 2004 rating decision denied service connection for hepatitis C, the November 2006 decision denied service connection for diabetes mellitus, the May 2008 rating decision denied service connection for a postoperative meningioma and bilateral hearing loss, and the January 2010 rating decision denied service connection for stress/nervous condition.  The Veteran perfected an appeal as to the RO's actions.  In a July 2011 rating decision, the RO denied service connection for PTSD.

In August 2011, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

During the pendency of the Veteran's case, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD may encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As such, the Board has recharacterized the Veteran's claim on appeal to more accurately reflect the Court's holding in Clemons. 

The issues of entitlement to service connection for a meningioma, diabetes mellitus, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, he has an acquired psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, not otherwise specified (NOS), that cannot be dissociated from his active military service.

2.  The evidence of record preponderates against a finding that the Veteran has hepatitis C that had its onset or is otherwise related to his active military service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, currently diagnosed as a major depressive disorder and an anxiety disorder, NOS, was incurred during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 

2.  Hepatitis C was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In May 2004, May 2009, and March, July and August 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claims pertaining to a psychiatric disorder and hepatitis C.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2011) requires that the (Acting) Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Acting Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).  In any case, VA has amended the regulations to clarify that the hearing provisions of 38 C.F.R. § 3.103 apply before the AOJ and not the Board.  See 76 Fed. Reg. 52572-75 (Aug. 23, 2011).

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and non-VA records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

The Veteran was afforded a VA examination in February 2011 in conjunction with his claim for service connection for a psychiatric disorder, and the report is of record. 

The Board acknowledges that the Veteran was not afforded a VA examination as part of the development of his claim for service connection for hepatitis C.  Under the Veterans Claims Assistance Act (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, the Board finds that an examination is not in order because there is no probative suggestion, let alone competent evidence indicating, a causal connection between the claimed hepatitis C disorder and either the Veteran's military service, or a service-connected disorder.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the Board finds that the duty to assist the Veteran has been satisfied in this case. 

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, private and VA medical records and examination reports dated from 1986 to 2011, and his written statements and oral testimony in support of his claims.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of a psychosis in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id. 

In regards to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010), effective prior to July 13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor. 

See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f) (2011)). 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

"[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, or even breathing difficulty, the appellant is not competent to provide evidence as to more complex medical questions, as is the case here with respect to hepatitis C and a psychiatric disorder.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

a. Psychiatric Disorder

The Veteran asserts that he has psychiatric disorder that originated during a period of active military service and for which he was treated after discharge from service.  In written and oral statements, including during his August 2011 Board hearing, the Veteran said that he experienced anxiety and stress while serving aboard the USS MIDWAY.  Thus, he maintains that service connection is warranted for a psychiatric disorder, variously claimed as stress, nerves, and PTSD.

In the instant case, after a full review of the record, the Board finds that the evidence as to the question of whether a psychiatric disorder was incurred in service is in equipoise.  Resolving reasonable doubt in favor of the Veteran, service connection for a psychiatric disorder is warranted. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, a psychiatric disorder.

The Veteran's service personnel records indicate he served aboard the USS MIDWAY from July to October 1973, and his main job was in water transportation occupations.

Post service, VA and non-VA medical records and examination reports, dated from 1986 to 2011, include an April 2004 VA medical record reflecting diagnoses of major depressive disorder and alcohol dependence, both in full remission.  The VA records further indicate that, in December 2005, the Veteran complained of depression symtoms and was diagnosed with a major depressive disorder with psychotic features.  When seen in October 2008, the Veteran was diagnosed with alcohol, cannabis, and cocaine (drug) dependence in sustained remission.  A June 2009 record indicates that the Veteran complained of having a sad mood and was diagnosed with drug dependence in sustained remission and a need to rule out PTSD and an anxiety disorder NOS.

In February 2011, the Veteran underwent VA psychiatric examination for PTSD.  According to the examination report, the examiner reviewed the Veteran's medical records.  It was noted that the Veteran said he was a maintenance worker below (deck) while aboard the USS MIDWAY.  His past medical history of drug dependence was noted and that he reported being sober from drugs for the past three years.  He said he still suffered from depression, anxiety, auditory and visual hallucinations, and nightmares specifically related to the death of his mother and sister.  The Veteran denied serving in combat but said his military service still negatively affected him and he was unable to stop thinking about it.  The Veteran said "my nerves are bad and [I] get these bad nightmares; sometimes [I] feel ...will die from those; [I] live alone, [I] get scared; most of my family is out of state; [I] have no one here but me."

The Veteran reported a pre-military history of stress associated with the death of his father when the Veteran was 2 years old.  His stepfather was physically and emotionally abusive to him, and his mother, and siblings.  He dropped out of high school, enlisted in service, and his mother died while the Veteran was in service, which was very stressful.  The Veteran said he was depressed "all my life" and grew up with discrimination while living in Arkansas.  His significant drug and alcohol use started in service.  

The Veteran gave a military history of serving aboard the USS MIDWAY that he found very scary.  He could not stand all the loud noise from shooting guns and aircraft.  He stated that he had headaches in service that no paid attention to and then needed brain surgery in 2007 that revealed a brain tumor that he believed started in service.  The Veteran indicated that, while aboard ship, planes continually took off and landed, and the "rough training . . . was too much for [him]."  He found just being in the ocean stressful, along with the noise of planes and shooting guns for training purposes, losing his mother, and his divorce that were all stressful experiences.  

Upon clinical evaluation, the examiner noted that the Veteran related his stress to his military service in general and from the start of service rather than any particular event related to military service.  The Axis I diagnoses include a major depressive disorder, recurrent, with severe psychotic symtoms, and an anxiety disorder NOS.  According to the VA examiner, the Veteran was "stressed out by his military service from the start [and] has been affected by pre-military factors such as emotional and physical abuse by [his] step father [and] discrimination issues towards [A]frican [A]mericans while he was growing up.  [The Veteran] admitted '[I] was always depressed.'."  

The VA examiner commented that stress from the Veteran's military service in general also affected the Veteran and made his depression worse, noting that the Veteran admitted his substance abuse started in service and worsened during and after service that made his depression/mental health issues worse.  In the VA examiner's opinion, the Veteran's social and occupational impairment "is related to [a] combination of his premilitary factors, military factors (stress from his navy job in general), death of his mother and sister, and substance dependence issues".  The Veteran did not meet the criteria for PTSD but met it for an anxiety disorder.  The VA examiner opined that the Veteran had a major depressive disorder NOS that was at least as likely as not (50/50 probability) caused by or a result of his military service. 

Upon review of the probative evidence of record, the Board observes that the record does not include a firm diagnosis of PTSD related to the Veteran's military service.  38 C.F.R. § 3.304(f), effective prior to and after July 13, 2010.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (all to the effect that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

The record further reflects that, in December 2005, the Veteran was diagnosed with a major depressive disorder but did not meet the DSM-IV criteria for PTSD.  In January 2010 he filed a claim for service connection for a psychiatric disorder and, in March 2010, filed a claim for service connection for PTSD.  Although in February 2011, the VA examiner concluded that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner opined that the Veteran had social and occupational impairment related to a combination of his premilitary factors, military factors (stress from navy job in general), death of his mother and sister, and substance dependence issues.  Thus, the VA examiner found the Veteran's psychiatric disorder related in some measure to his military service.  

Moreover, in February 2011, the VA examiner did not find the Veteran's reported history of stress associated with military service inconsistent with the circumstances of his service and diagnosed a major depressive disorder and an anxiety disorder NOS that were at least as likely as not caused by or a result of military service.  This medical opinion has probative value and, after reviewing the record, the Board finds that it is plausible and probative.  Notwithstanding that the VA examiner also attributed the Veteran's psychiatric disorder, in part, to non-military factors, the Board finds that the evidence is in equipoise as to whether the Veteran has an acquired psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, NOS, that was incurred during active military service.  Resolving the benefit of the doubt in the Veteran's favor, service connection is established for an acquired psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, NOS.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  Gilbert, 1 Vet. App. at 49. 

b. Hepatitis C

The Veteran asserts that he has hepatitis C due to military service.  During his August 2011 Board hearing, he attributed his hepatitis C to vaccinations he received during boot camp including in Orlando, Florida, that were administered by air inoculation mode.  He believed that the transfer of blood from one individual to another occurred with use of the air inoculation gun.  The Veteran denied having tattoos or piercings on active duty.  Thus, he maintains that service connection is warranted for hepatitis C.

In the instant case, after a full review of the record, the Board finds that the preponderance of evidence as to the question of whether hepatitis C was incurred in service is against the claim and service connection is not warranted. 

Service treatment records are not referable to complaints or diagnosis of, or treatment for, hepatitis C.  When examined for discharge in April 1974, his liver and hepatic system were normal and hepatitis C was not noted.

Post service, VA and private medical records and examination reports, dated from 1986 to 2011, indicate that, when privately hospitalized for surgical treatment of an ankle fracture in September 1986, hepatitis C was not noted.  But, while hospitalized by VA for treatment of alcohol abuse in February 2004, the Veteran was noted to be hepatitis C positive.  

In May 2004, the Veteran submitted a completed "Risk Factors for Hepatitis C Questionnaire" on which he answered "no" to having any of the nine listed risk factors.

In June 2004, the Veteran submitted an undated notice to a disqualified donor from a plasma center indicating that a test for the hepatitis C virus antibody was positive.

A September 2004 VA medical record indicates that the Veteran sought alcohol detoxification treatment and did not have a history of intravenous heroin or cocaine use.

On his September 2005 substantive appeal, the Veteran said that he tested positive for hepatitis C while on active duty.

VA hospitalized the Veteran in October 2005 for treatment of substance abuse and, in December 2005, for treatment of alcohol abuse.

A January 2007 VA medical record includes a history of intravenous drug usage and that the Veteran was currently in a substance abuse program.
 
A March 2007 VA medical record indicates that the Veteran had a positive hepatitis C virus antibody test and further tests were ordered to confirm the diagnosis.  According to an April 2007 record, the Veteran was advised of the need for further tests regarding his hepatitis C but that additional testing and treatment were unavailable until he was sober for at least six months.  He was currently drinking and about to enter a program for it.  It was noted that he understood this and told this in the past.

The Veteran told the February 2011 VA psychiatric examiner that his drug use began during military service.

The Veteran has contended that service connection should be granted for hepatitis C.  However, although the evidence shows that he is positive for hepatitis C and its antibodies, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof. 

On the other hand, the record reflects that the Veteran's liver and hepatic system were normal on separation from service and the first post-service evidence of record of hepatitis C is from 2004, nearly 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

Further, while the Veteran is competent to state that he had hepatitis problems in service, he is not competent to state that he had hepatitis C pathology due to service. The hepatitis C virus is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on laboratory testing and other diagnostic tools to diagnose hepatitis C.  To the extent that he is claiming continuity of hepatitis symptoms since an alleged in-service event, he is not a reliable historian in this respect.  In fact, when privately hospitalized for surgical treatment of an ankle fracture in September 1986, hepatitis C was not noted, nor was it noted in any VA medical record prior to February 2004.  The Board does not find that there is credible evidence of continuity of symptomatology present. 

The Board has reviewed the record on appeal, but finds that there is simply no indication that the Veteran's reported air gun injections caused his current hepatitis C, as he claims.  As the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of his current hepatitis C.  See Jandreau v. Nicholson, 492 F.3d at 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted previously, without an indication that the Veteran's hepatitis C is related to military service, a remand for a VA examination is not necessary.

Even after denying drug use in the May 2004 hepatitis C questionnaire response, the Veteran told the February 2011 VA psychiatric examiner that his drug use began during military service.  To the extent the appellant would claim that his current hepatitis C is related to drug abuse during active duty, the Board notes that payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited by law.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs). 

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for hepatitis C, and his claim is therefore denied. 


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as a major depressive disorder and an anxiety disorder, NOS, is granted.

Service connection for hepatitis C is denied.


REMAND

As discussed above, VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

First, the Veteran seeks service connection for diabetes mellitus and, in his December 2006 notice of disagreement, said that he served in Vietnam in 1970.  However, service records reveal he entered the United States Navy in October 1972.  There are no service records documenting prior active military service.  As mentioned above, the Veteran served aboard the USS MIDWAY in 1973.

In a May 2008 decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA regulations required that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid or impermissibly retroactively applied.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Board notes that the Veteran purportedly served on a ship off the coast of Vietnam; service personnel records confirm that he served on the USS MIDWAY from July to October 1973.  A ship history indicates that the USS MIDWAY was deployed to the territorial waters of Vietnam from April 1972 to February 1973 and, in September 1972, was deployed to Japan.  Nonetheless, in January 2010, VA issued Compensation and Pension Bulletin: January 2010 that extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  The Board, however, notes that the Veteran's available service personnel records and ship history merely demonstrate that he did not serve in-country and did not go ashore during his service on the USS MIDWAY; no attempts were made by the RO to determine whether service on the USS MIDWAY fell within the extension provided by the VA in the Compensation and Pension Bulletin: January 2010.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(b), (c) (VA must make a "reasonable effort" to obtain all relevant records, including records pertaining the claimant's service). 

Second, the Veteran also contends that he has hearing loss due to his exposure to acoustic trauma in service.  During an April 2008 VA audiology examination, the Veteran reported that he served aboard a ship in 1973 and in a ship yard in San Diego.  He worked in maintenance below (deck) while aboard ship.  Post service, the Veteran worked in a screen door plant and a window manufacturing plant with reported noise exposure on worksites.  He said that he did not wear ear protection when working in the plants after service and denied any recreational noise exposure.  In a written statement received in May 2009, he reported exposure to acoustic trauma from planes flying to and from the USS MIDWAY.

The Veteran's service treatment records indicate that, when examined for enlistment in September 1972, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
-
35
LEFT
5
5
20
-
35

Service treatment records reflect that, when examined for discharge in April 1974, the Veteran's hearing acuity on the whispered voice test was reported as 15/15 in each ear, and an ear abnormality was not noted. 

VA medical records indicate that the first complaints of hearing problems were not reported until February 2007 when the Veteran complained of hearing loss for the past several months.  Results of the April 2008 VA examination document that he has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2011).

However, in April 2008, the VA examiner said that, with regard to the Veteran's "preexisting hearing loss," military service, and post service noise exposure, she could not relate the Veteran's hearing loss to service without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). (to the effect that when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.)

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304; VAOPGCPREC 3-2003. 

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003). 

In sum, the law as interpreted under Cotant v. Principi, 17 Vet. App. at 116 and VAOPGCPREC 3-2003 mandates that, to rebut the presumption of sound condition upon entry into service under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner, 370 F.3d. at 1096. 

Here, the VA examiner suggested that the Veteran had preexisting hearing loss but was unable to render an opinion as whether it was worsened in active service.  Thus, the Board is of the opinion that the Veteran should be afforded a new VA examination to determine the etiology of any hearing loss found to be present.

Third, the Veteran seeks service connection for a meningioma (claimed as a brain disorder).  VA medical records indicate that, in September 2007, the Veteran was 2 or 3 days status post aggravated assault.  Results of a computed tomography (CT) scan showed a 2 to 3 centimeter right frontal hyperdensity.  The examiner noted that, with only one CT scan and no other imaging modalities, it was difficult to say with certainty that [the tumor] was not a traumatic injury.  In November 2007, a probable right meningioma was diagnosed and, in December 2007, the Veteran underwent a right craniotomy to remove it.  

In his June 2008 notice of disagreement, the Veteran said that he was injured in service when he was hit in the head by a piece of machinery while aboard ship and examined when he arrived in the port of San Diego.  He said he mentioned having headaches since and was never treated.  According to a July 17, 2008 VA outpatient neurosurgery clinic record, a VA physician assistant noted that the Veteran asked how long the clinician thought his tumor was growing.  The physician assistant said that there was no way to estimate how long the tumor was present prior to its resection in December 2007.

During his August 2011 Board hearing, the Veteran testified that when surgery was performed to remove his tumor in December 2007, a physician told him the tumor could have been there for a long time.  He said he reported having bad headaches in service and was told to return to work.  Thus he believed that the headaches he experienced in service represented the onset of his tumor.  The Veteran said that after discharge he continued to have headaches that he treated with over the counter medications.  

Service treatment records indicate that in May 1973, the Veteran was seen with complaints of headache and chest pain.  He was treated with Tylenol and advised to reduce his smoking.  When hospitalized by VA in 2004, the Veteran reported having headaches that were variously associated with sinus problems.  Subsequent medical records include complaints of headaches.  During his February 2011 VA psychiatric examination, the Veteran reported that he had headaches in service that no one paid attention to and then he needed brain surgery in 2007 that revealed a brain tumor that he believed started in service.

Here too, in the interest of due process, the Board is of the opinion that the Veteran should be afforded a VA examination to determine the etiology of his meningioma.

Accordingly, these issues are REMANDED for the following actions:

1. Attempt to obtain the deck logs for the USS MIDWAY for the period from July to October 1973.  In addition, request the Joint Service Records Research Center (JSRRC) to provide any available information as the location and duties of the USS MIDWAY during the relevant time period, in order to determine whether the Veteran's service on USS MIDWAY is specifically designated as one subjected to possible Agent Orange exposure, or conducted "brown water" operations, within the explanation provided by the VA in the Compensation and Pension Bulletin: January 2010. 

2.  Upon receipt and review of the requested information from above, review the record and then undertake any additional development so indicated regarding the claim for service connection for diabetes mellitus, including VA examination, if warranted.

3.  Schedule the Veteran for a VA examination performed by a physician with appropriate expertise (e.g. a neurologist or neurosurgeon) to determine the etiology of his meningioma.  The claims file should be made available to the examiner prior to the examination and a complete history of the claimed disorder should be obtained from the Veteran.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a) The examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed right frontal meningioma was caused by military service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).

b) The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  A complete rationale should be provided for all opinions rendered.

4.  Schedule the Veteran for VA audiology and ear examinations to determine the etiology of any diagnosed hearing loss found to be present.  A complete history of the claimed disorder should be obtained from the Veteran, including any post-service noise exposure.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The claims folders must be made available to the examining physician and audiologist for review. 

a) Does the appellant currently have a disorder manifested by hearing loss? 

b) Taking into consideration the evidence incorporated in the service medical records (including the September 1972 enlistment examination report and the April 1974 separation examination report) when was the onset of the disability (or disabilities)? 

c) If any disability was clearly and unmistakably incurred before 1972, was there clearly and unmistakably not a permanent increase in disability, beyond the natural progress of the disorder, during the Veteran's period of military duty, namely from 1972 to 1974? 

d) If any diagnosed disability was incurred after 1972, the examiner is requested to provide an opinion concerning the etiology of any hearing loss found to be present, to include whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any currently diagnosed hearing loss was caused by military service, or whether such an etiology or relationship is unlikely (i.e., less than a 50-50 probability).  In providing this opinion, the examiner should acknowledge the Veteran's complaints of continuity of symptomatology since service. 

e) A rationale should be provided for all opinions rendered.

NOTE: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

5.  Then readjudicate the Veteran's claims of entitlement to service connection for hearing loss, diabetes mellitus, including as due to exposure to herbicides, and a meningioma.  If any claim remains denied, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


